In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-476V
                                    Filed: October 28, 2016
                                        UNPUBLISHED

****************************
LUCIA DESA,                             *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
v.                                      *      Influenza Vaccine (“Flu Vaccine”);
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Christine M. Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 14, 2016, Luciana Desa (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered injuries,
including a shoulder injury related to vaccine administration (“SIRVA”) resulting from the
influenza vaccine she received on August 29, 2015. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 5, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. (ECF No. 12). On October 28, 2016, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $180,000.00.
Proffer at 1 (ECF No. 19). In the Proffer, respondent represented that petitioner agrees


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $180,000.00 in the form of a check payable to
petitioner, Luciana Desa. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
LUCIANA DESA,                        )
                                     )
            Petitioner,              )
                                    )   No. 16-476V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$180,000.00 which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $180,000.00 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                           Respectfully submitted,

                           BENJAMIN C. MIZER
                           Principal Deputy Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Acting Deputy Director
                           Torts Branch, Civil Division

                           LISA A. WATTS
                           Senior Trial Attorney
                           Torts Branch, Civil Division


                             s/Christine Mary Becer
                           CHRISTINE MARY BECER
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-3665

Date:   October 28, 2016




                              2